Title: From Thomas Jefferson to George Jefferson, 2 August 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Monticello Aug. 2. 08.
                  
                  Very soon after I wrote you by mr Randolph’s boat, I recieved my articles from No. 1. to 22. inclusive safely. but before mr Randolph’s boat got down I hope 4. other boxes will have reached you, which were shipped from Washington July 11. and that they will come by the boat, as well as mr Divers iron gudgeons which accompanied them, and a kental of Codfish sent from Boston in June to your address. in the same month mr Isaac Coles bought for me from mr Gordon of Richmond a box of St. George wine (60. bottles) for which I paid mr Coles. it was to be delivered to you, & I will thank you to have it forwarded, & at the same time to enquire at what price more can be had if I should want it.
                  If mr Gibson calls here I shall be very happy to see him, & if I can hear of his arrival in Charlottesville I will send to invite him. I am very anxious to see you before I return to Washington. I know that you have very honorably felt the impropriety of my appointing relations to office, and when I go out, it will be with a resolution of avoiding all sollicitations of office, except for yourself alone. I think it possible that some one of the offices exercisable in Richmond, & compatible even with the continuance of your present business if you chose it, might suit you and I will certainly make a point of obtaining for you any thing I can. but on this subject the necessary explanations are mutually incommunicable but verbally. and I am in hopes you will be able to spare a week in the course of this or the next month. I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
               